Case: 18-10565      Date Filed: 03/31/2020    Page: 1 of 62



                                                                            [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 18-10565
                            ________________________

                       D.C. Docket No. 1:14-cv-00285-WBH

RICHARD L. SEALEY,

                                                                 Petitioner - Appellant,

                                         versus

WARDEN, GEORGIA DIAGNOSTIC PRISON,

                                                               Respondent - Appellee.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (March 31, 2020)

Before JORDAN, JILL PRYOR, and NEWSOM, Circuit Judges.

NEWSOM, Circuit Judge:

      In 2002, Richard Sealey was convicted of murdering John and Fannie Mae

Tubner with an axe and sentenced to death. After unsuccessfully pursuing post-

conviction relief in Georgia state court, Sealey filed a federal petition for a writ of

habeas corpus under 28 U.S.C. § 2254. The district court denied relief.
              Case: 18-10565     Date Filed: 03/31/2020   Page: 2 of 62



      Sealey was granted a certificate of appealability on four issues: (1) whether

his counsel rendered ineffective assistance by failing to investigate mitigating

evidence at sentencing; (2) whether the trial court denied him due process and a

fair trial by refusing his request for a one-day continuance; (3) whether the jury’s

verdict was unconstitutional or in violation of Georgia’s sentencing scheme; and

(4) whether he was denied his right to self-representation under Faretta v.

California, 422 U.S. 806 (1975).

      We hold that the state habeas court’s decision as to Sealey’s ineffective-

assistance-of-trial-counsel claim was neither contrary to nor an unreasonable

application of federal law nor based on an unreasonable determination of the facts.

See 28 U.S.C. § 2254(d). We also conclude that we are barred from considering

Sealey’s other claims because he failed to raise them on direct appeal and cannot

show “cause” and “prejudice” to overcome the default. See Wainwright v. Sykes,

433 U.S. 72, 87 (1977). We therefore affirm the district court’s denial of Sealey’s

petition.

                                          I

                                          A

      In the evening of January 23, 2000, Richard Sealey, Wajaka Battiste,

Gregory Fahie, and Deandrea Carter drove to the home of Carter’s grandparents—

John and Fannie Mae Tubner. Sealey v. State, 593 S.E.2d 335, 337 (Ga. 2004).

                                          2
              Case: 18-10565     Date Filed: 03/31/2020   Page: 3 of 62



The plan was for Sealey to keep the Tubners occupied while Carter tried to get

money from them. When the four arrived at the Tubners’ home, Sealey, Carter,

and Fahie went inside while Battiste waited for them in his car. Id. Fahie, who

testified against Sealey in exchange for a plea bargain, explained that he, Sealey,

and Carter visited with the Tubners for 20 to 30 minutes. At that point, Fahie went

to use the restroom; while he was doing so, Carter knocked on the door and said

that Sealey was “tripping.” Id. When Fahie exited the bathroom, Mr. Tubner was

bleeding on the living room floor, and Sealey was holding Mrs. Tubner down

while brandishing Mr. Tubner’s handgun. Id. Sealey then dragged Mrs. Tubner,

who was bound with duct tape, to a bedroom upstairs. Id. Fahie testified that

Sealey told him to look for money in the house, but he didn’t find any. Id.

      When no money was found, Sealey instructed Carter to heat a fireplace

poker, which he used to torture Mrs. Tubner into telling them where she and her

husband kept their money. Id. Sealey then asked Carter to bring him a hammer so

that he could kill Mr. and Mrs. Tubner, and Carter brought him an axe. Id. Sealey

repeatedly struck Mrs. Tubner’s head with the axe, and “then went downstairs and

did the same to Mr. Tubner, who had crawled a short distance across the living

room.” Id.

      According to Battiste, when Sealey, Carter, and Fahie returned to Battiste’s

car, Sealey told Fahie that he “had to do it” because the Tubners had mistreated

                                          3
                Case: 18-10565      Date Filed: 03/31/2020      Page: 4 of 62



Carter and her mother and because “they seen our face.” Sealey also told Battiste

not to drive fast and that he had a gun. Sealey and Carter directed Battiste back to

Sealey’s motel. Before getting out of the car, Sealey told Battiste “you have never

seen me” and “I’ll out your lights,” which Battiste took to mean that Sealey would

hurt him.

                                              B

                                              1

         Sealey was indicted by a Georgia grand jury on two counts of murder,

fourteen counts of felony murder, two counts of possession of a firearm during the

commission of a crime, and one count of possession of a firearm by a convicted

felon.

          John Beall was appointed to defend Sealey, and Beall chose Joseph

Roberto to be his second chair.1 As part of their sentencing-phase investigation,

Beall, Roberto, and Jodi Monogue, a paralegal in Roberto’s office, traveled to the

island of St. Croix in the U.S. Virgin Islands, where Sealey was raised, to gather

information about his background. The team went to Sealey’s childhood home and

the prison where he had spent time as a juvenile, and they also visited and

requested records from the local hospital and police station. They tried to track


1
 The state habeas court acknowledged that Beall and Roberto both had experience with capital
cases. It stated that Beall had tried four death penalty cases and that Roberto had been the
second chair on two cases before Sealey’s.

                                              4
                Case: 18-10565       Date Filed: 03/31/2020       Page: 5 of 62



down Sealey’s baseball coach and speech therapist, but they were unsuccessful.

When they attempted to obtain Sealey’s school records, the principal initially

refused to provide them, despite having a release from Sealey. After Sealey’s team

pressed the issue, the principal told them that a “hurricane blew [the records] all

away.” Records produced during state habeas proceedings show that while in St.

Croix, the team held strategy meetings to prepare for trial.

         The defense team met with Sealey’s half-sister, Pauline Corbitt, and two of

his nephews, Ronald Tutein and Kareem Dennis, during the St. Croix trip.

According to Sealey, “[a]ll three family members” whom the defense team

interviewed in St. Croix “indicated that they were willing to testify on Sealey’s

behalf.” 2 Roberto testified to the contrary: “[W]e had no one to come forward and

say a damn thing about Richard that was good, not one person. Not his mother, not

his sister. There were no friends. There was nobody.”

       Beall and Roberto also conducted a preliminary investigation into potentially

mitigating mental-health evidence by having Sealey meet with Dr. Jack Farrar, a

clinical and forensic psychologist. Dr. Farrar testified at the state habeas


2
 In an affidavit submitted to the state habeas court, Pauline Corbitt stated that she had told
Sealey’s attorneys that she would come testify at Sealey’s trial but that, when they called her to
come, it was on such short notice that she couldn’t adjust her schedule. She stated that she
“would’ve come to Atlanta to beg for [her] little brother’s life if [she] had been given an
opportunity.” Ronald Tutein also submitted an affidavit stating that he told Sealey’s lawyers that
he would come to testify on Sealey’s behalf. Kareem Dennis’ affidavit states that, although
Sealey’s lawyers may have wanted him to be a character witness, he was never contacted about it
after the interview in St. Croix.
                                                5
                Case: 18-10565        Date Filed: 03/31/2020       Page: 6 of 62



proceedings that, after meeting with Sealey, he told Beall that “in [his] opinion

there was something very, very wrong with” Sealey and that he likely “suffered

from some kind of delusional, paranoid kind of disorder, perhaps even a psychoses,

and that certainly a neurological kind of process, an organic brain problem needed

to be evaluated.” In response to Dr. Farrar’s initial evaluation, Beall requested

funds from the trial court for a complete evaluation, stating that “based on what Dr.

Farrar said, Mr. Sealey needs two things: a full battery of psychological

evaluations and . . . if he finds evidence of organic injury he may need a

neurologist.” Despite requesting—and, so far as we can tell, receiving—funding

from the court, the defense team never had Sealey fully evaluated. 3

                                                 2

       In the months and days leading up to Sealey’s trial, the state trial court held

several hearings to address complaints that Sealey had lodged against his counsel.

The first hearing took place three months before trial, after Sealey sent a letter to

the state trial judge alleging that Beall and Roberto were ineffective—Beall for

failing to move to recuse a member of the district attorney’s office and Roberto for

working only on the sentencing phase. At the hearing, counsel explained that they


3
  The state and Sealey disagree about why Dr. Farrar never conducted a full investigation.
Transcripts show that on August 2, 2002—just ten days before trial—Beall told the trial court
that Dr. Farrar had tried, but was unable, to meet with Sealey at the jail because of the jail’s
security policies. Dr. Farrar testified during the state habeas proceedings that he didn’t
remember being contacted by Beall regarding a follow-up examination.

                                                 6
                Case: 18-10565        Date Filed: 03/31/2020        Page: 7 of 62



were actively working on the recusal issue and that Roberto was focusing on the

sentencing phase while Beall focused on the guilt phase. The court found no

deficiency in Beall and Roberto’s representation and denied Sealey’s motion to

remove them.

       Ten days before trial, the state trial court held a hearing to address another

request from Sealey that his counsel be removed. Sealey told the trial judge that

there was a “major conflict” with Beall and Roberto. 4 Sealey was concerned that

Beall had “given up all hope” in his case, citing a letter in which Beall had advised

Sealey to accept the state’s plea deal for life without parole. 5 Sealey said that he

wanted to represent himself and proposed that another lawyer, Mike Mears, act as

standby counsel, although Sealey wasn’t sure that Mears would have adequate time

to prepare. The court explained the dangers of self-representation and scheduled a

Faretta hearing to take place four days later so that Sealey could consider the risks

of proceeding without counsel.




4
 In addition to his concerns about a “conflict,” Sealey also stated that Beall and Roberto failed to
complete an investigation that he had requested (looking for a shoe on the roof of a store as
possible evidence). Beall explained that the requested investigation had been completed, but
nothing was found.
5
  In this letter, Beall stated that “[t]he primary defense to the case [was] no longer viable”
because the district attorney had turned over to the defense a letter written by Sealey that
implicated him “in a conspiracy to provide perjured testimony at trial.” Beall warned Sealey that
if he went to trial, the likely outcome would be the death penalty.

                                                 7
              Case: 18-10565     Date Filed: 03/31/2020    Page: 8 of 62



      At that hearing—now six days before trial—Sealey reaffirmed that he

wanted to represent himself with standby counsel, but he stated that he hadn’t

obtained new standby counsel and that having Beall or Roberto serve in that

capacity would be a “conflict.” The court decided that Sealey hadn’t established

“any legal grounds” for Beall and Roberto to be removed or for there to be a

continuance to find new counsel. After conferring with Beall and Roberto, Sealey

stated that he would “go ahead and have Mr. Beall and Mr. Roberto represent

[him] as trial counsel,” without waiving his rights as to the “conflict issue.”

                                          C

                                           1

      At trial, the state’s case largely consisted of testimony from Sealey’s co-

defendants and physical evidence. Battiste and Fahie testified against Sealey,

relaying the facts of the murders as described above. The state also introduced Mr.

Tubner’s handgun, jewelry discovered in Sealey’s motel room, and testimony

regarding blood found on the floor and sink in Sealey’s motel bathroom. Sealey,

593 S.E.2d at 337.

      As for the defense, Beall described the guilt-phase strategy as rooted in

sowing “residual doubt.” Defense counsel attempted to show inconsistencies in

the testimonies of Battiste and Fahie and argued that Sealey’s co-defendants had a

personal motive in testifying for the state. The defense also pointed to Sherry

                                           8
              Case: 18-10565    Date Filed: 03/31/2020    Page: 9 of 62



Tubner—Mr. Tubner’s daughter—as a possible suspect and questioned her about

her knowledge of the murders. Counsel tried to introduce Sherry’s polygraph

results—which indicated that she had lied when she said she didn’t know about or

have any involvement in the murders—but the trial court ruled that the polygraph

was inadmissible.

      On Friday, August 23, 2002—for reasons that will become clear, the timing

matters—the jury found Sealey guilty of both murders. After the verdict was read,

the trial court excused the jurors for the weekend and instructed them that the

sentencing phase of the trial would commence on Monday.

                                          2

      The sentencing phase began on Monday, August 26, with the state’s

aggravation case, which lasted less than one day. The state attempted to link

Sealey to another crime—the murder of William Kerry—by showing that Sealey

used Kerry’s credit card the day Kerry was murdered. The state also presented

testimony from Rossie Neubaum, who said that Sealey had raped her by

threatening to “blow [her] brains out” unless she engaged in intercourse with him.

Finally, several witnesses described Sealey’s misconduct and violence in prison.

Law enforcement officials and correctional officers testified that, among other

things, Sealey had turned a spork into a shank and hidden razor blades, used a sock

full of dominoes to attack another inmate, and come at officers in an aggressive

                                          9
             Case: 18-10565     Date Filed: 03/31/2020    Page: 10 of 62



and threatening manner. Defense counsel cross-examined each of the state’s

aggravation witnesses.

      After the state rested its aggravation case on Monday, the defense was un-

prepared to present its case in mitigation. Ronald Tutein—Sealey’s nephew and

the defense’s sole mitigation witness—wasn’t present to testify. Defense counsel

had arranged for Tutein, who lived in St. Croix, to arrive in time to testify on

Wednesday, August 28. Beall explained to the court that Tutein had a “medical

appointment” because of a recent surgery on his knees, such that he was

“not . . . able to leave last week in order to get here on time.” The defense

requested a continuance until Wednesday to allow for Tutein’s arrival.

      The trial court denied the request. It decided that there was “ample

opportunity to have [Tutein] brought forward.” The court found that the issue

wasn’t brought to the court’s attention until late on Monday and, further, that “[t]he

defense was well aware that the exact day [Tutein] was needed might not be able to

be ascertained and they might have to get [him] here a couple of days ahead of

time.” The trial court did, though, grant an overnight continuance. The court

excused the jury and gave the defense until the next day so that Sealey and his

counsel would have time to discuss whether Sealey would testify.

      The defense presented its mitigation case on Tuesday, August 27.

According to Beall, the defense team’s goal was “[t]o use residual doubt” and to

                                          10
             Case: 18-10565     Date Filed: 03/31/2020   Page: 11 of 62



“humanize” Sealey in mitigation, but when asked about sentencing strategy during

the state habeas proceedings, Roberto answered that “[t]here wasn’t one.” Counsel

entered as exhibits (without any meaningful explanation) pictures of Sealey’s

childhood home and the ballfield that Sealey played on in St. Croix, as well as a

few letters written by Sealey. No witnesses testified on Sealey’s behalf, and

Sealey decided not to take the stand.

      In closing argument, the state emphasized Sealey’s past crimes and

wrongdoings, stressing that he would be a danger to others in prison if not

sentenced to death. For its part, the defense attempted to cast doubt on the

testimony of Fahie and Battiste, framing the issue for the jury as “whether or not

Gregory Fahie is believable enough to execute Richard Sealey.” Beall cited

historical examples—Jesus, Socrates, Alfred Dreyfus, Jeffrey Dahmer, the

Scottsboro Boys, and Charles Manson—seemingly in an effort to show the risk of

the death penalty being imposed arbitrarily.

      The jury rendered its verdict the same day. The jury recommended a death

sentence after finding beyond a reasonable doubt that the following aggravating

circumstances existed:

      [T]he murders were both outrageously or wantonly vile, horrible, or
      inhuman in that they involved the torture of the victims, depravity of
      mind, and the aggravated battery of the victims, that the murders were
      both committed for the purpose of receiving money or any other thing
      of monetary value, that the murder of Mr. Tubner was committed
      while Sealey was engaged in the capital felonies of armed robbery and
                                         11
                Case: 18-10565   Date Filed: 03/31/2020    Page: 12 of 62



      aggravated battery, and that the murder of Ms. Tubner was committed
      while Sealey was engaged in the capital felonies of armed robbery,
      aggravated battery, and kidnapping with bodily injury.

Sealey, 593 S.E.2d at 336–37 (citing Ga. Code Ann. § 17-10-30(b)(2), (4), and

(7)). The trial court imposed a single death sentence for the two murders.

                                           3

      Sealey appealed to the Georgia Supreme Court. Sealey, 593 S.E.2d at 337.

Because Sealey was still represented by the same lawyers, no ineffective-

assistance-of-trial counsel claims were raised on direct appeal. Nor did he present

any of the other claims that he raises here—i.e., those concerning the denial of a

continuance during the sentencing phase, the jury’s verdict, or his right to self-

representation. The Georgia Supreme Court affirmed Sealey’s convictions and

sentence. Id.

                                          II

                                           A

      Sealey filed a petition for a writ of habeas corpus in Georgia state court,

challenging various aspects of the trial proceedings and his counsel’s performance.

As relevant to his claims here, he argued (1) that his trial counsel rendered

ineffective assistance during the sentencing phase, (2) that the trial court erred in

denying his motion for a continuance during the sentencing phase, (3) that the




                                          12
             Case: 18-10565     Date Filed: 03/31/2020    Page: 13 of 62



jury’s sentence and verdict violated constitutional and statutory requirements, and

(4) that he was denied the right to represent himself under Faretta.

                                          1

      During the state habeas proceedings, Sealey and the state presented evidence

regarding (a) Sealey’s mental health, (b) trial counsel’s failure to present Ronald

Tutein at sentencing, (c) Sealey’s family life, background, and future

dangerousness, and (d) the decision of the jurors in his case to impose the death

penalty.

                                          a

      Both Sealey and the state put on mental-health experts who testified about

their impressions of Sealey’s background and their evaluations of him. Sealey

presented Dr. Antonio Puente—an expert in neuropsychology. Based on an

interview with Sealey’s mother, Dr. Puente hypothesized that Sealey might have

been a “blue baby”—that is, born with the umbilical cord wrapped around his neck

such that he would have suffered from hypoxia, i.e., a lack of oxygen—but he

acknowledged that no medical records corroborated that hypothesis. As to

Sealey’s childhood, Dr. Puente testified that Sealey had a “chaotic upbringing” and

that his life was “a series of . . . traumas”—from his problematic birth, to the

separation of his parents, to his move to New York City as a pre-teen.




                                          13
               Case: 18-10565       Date Filed: 03/31/2020      Page: 14 of 62



       To evaluate Sealey’s mental health, Dr. Puente administered 50 tests, giving

about 15 of those tests twice to guard against “practice effect.” On one of the tests

that Dr. Puente administered twice—the Wechsler Adult Intelligence Scale

(WAIS)—Sealey obtained full-scale IQ scores of 75 and 79, which placed him

between the fifth and eighth percentiles. Dr. Puente concluded that Sealey suffered

from “organic brain syndrome,” which he said meant that “the brain is not working

properly and something is happening to the individual’s behavior or thinking.” 6

He also noted that Sealey’s prison records documented a “head injury” diagnosis,

although he was unsure whether that diagnosis arose from psychological testing or

from Sealey’s self-reporting. Dr. Puente further believed Sealey had “borderline

mental retardation or intellectual functions” and “arrested development,” meaning

his maturity was equivalent to a 14- or 15-year-old’s.

       From a review of Sealey’s background, test results, and personal interviews,

Dr. Puente inferred that Sealey was unable to form plans, meaning that Sealey

“could be easily swayed.” In Dr. Puente’s view, Sealey’s time in prison

“contributed to his inability to develop a social compass or understanding on how

the world worked,” and when combined with pre-existing issues—such as “the



6
  Dr. Puente explained that “[t]echnically,” under the Diagnostic and Statistical Manual of
Mental Disorders, the diagnosis would be “dementia due to multiple ideologies [sic],” and under
the International Classification of Diseases, “a diagnosis for head injury.” The term “organic
brain syndrome,” he said, was just “an old-fashioned word that captures the concept.”

                                              14
              Case: 18-10565     Date Filed: 03/31/2020     Page: 15 of 62



lack of appropriate parenting, maybe the head injury, maybe the perinatal injury,

maybe the cannabis abuse”—Sealey’s lengthy incarceration left him with a “highly

impaired paradigm.”

      The state countered Dr. Puente’s testimony by presenting Dr. Glen King, a

forensic psychologist who had also evaluated Sealey. With respect to Sealey’s

background, Dr. King testified that Sealey “described [his father] . . . as very

loving” and his mother as “very strict.” Dr. King stated that Sealey “certainly

indicated that he never felt physically abused by his parents” and didn’t describe

his childhood as chaotic. When investigating possible head injuries, Dr. King

testified that Sealey told him that he couldn’t recall ever being hospitalized or

receiving a blow to the head that left him unconscious. Sealey’s medical records

also didn’t indicate that he had experienced any symptoms from a serious head

injury. On the question whether Sealey suffered from hypoxia, Dr. King testified

that he “saw no evidence from Mr. Sealey that he has any cognitive deficits that

would be explained by something like that.” In other words, Sealey had “no motor

problems” and “no sensory difficulties,” and although “he had some differential

abilities, in terms of his cognitive functioning, . . . it would not be consistent with

what we would expect from hypoxia.”

      Dr. King also challenged Dr. Puente’s administration of the WAIS. When

asked about Dr. Puente administering the WAIS test twice, Dr. King stated that

                                           15
              Case: 18-10565      Date Filed: 03/31/2020     Page: 16 of 62



“[i]n all my years of practice I’ve not seen it done before”—except, he said, to

measure a patient’s progress after a head injury—and that other tests exist to

specifically test for malingering. From reviewing the WAIS results, Dr. King also

believed that “some of the questions . . . were, frankly, just not scored correctly.”

He stated that Dr. Puente evidently didn’t ask follow-up questions when necessary

that might have allowed Sealey to achieve higher scores and that Dr. Puente

discontinued the testing too early. This indicated to Dr. King “that [Dr. Puente

did] not administer[] the test properly,” and “it call[ed] . . . into question all of the

results that [Dr. Puente had] obtained.” Dr. King observed that Sealey “generated

a verbal comprehension index of 91” on the WAIS even though his math score was

much lower. Dr. King took this as a signal that Sealey had “low average

functioning or average functioning”—not borderline intelligence—because “[t]he

people who have true borderline intellectual functioning generate index and IQ

scores that are all quite consistent and low.” But, all things considered, Dr. King

stated that “the vast majority of [Dr. Puente’s] test results appear to be pretty

consistent, I think, with what I found and indicate normal functioning.” None of

Dr. Puente’s test results suggested to Dr. King that Sealey suffered from organic

brain damage.

      So too, Dr. King testified that the results of his own testing undermined Dr.

Puente’s diagnosis that Sealey had borderline intellectual functioning and organic

                                            16
             Case: 18-10565     Date Filed: 03/31/2020    Page: 17 of 62



brain syndrome. Because Dr. Puente had already administered the WAIS to Sealey

twice, Dr. King testified that he couldn’t also administer it due to “possible

practice effects.” So, Dr. King administered the Stanford-Binet intelligence test

and the Wide Range Achievement Test IV to evaluate Sealey’s ability in reading,

writing, arithmetic, and comprehension. Dr. King scored Sealey’s full-scale IQ at

82, which would be in the borderline-intelligence range, but he ultimately

determined that Sealey functions in the low-average range (between 85 to 95)

because half of the indices he obtained were in the borderline-intelligence range

and half were in the average range. Dr. King believed that Sealey may suffer from

a learning disability in math because Sealey’s “word reading, sentence

comprehension, and spelling . . . occur at the tenth grade to college level,” while

Sealey’s “math is at the sixth grade level.” Although some test results signaled to

Dr. King that Sealey had a “poor processing speed,” he testified that Sealey didn’t

have problems with “executive functioning” or frontal-lobe cognitive functions.

Overall, Dr. King concluded that Sealey’s results didn’t indicate either borderline

intelligence or that Sealey was functioning at a teenage level.

      In sum, Dr. King “found no evidence in any record nor in any testing that

has been done or anything that [he had] done that indicates that [Sealey] is

mentally retarded or functions in the borderline range” and that there was no

“evidence whatsoever for any brain damage.” Dr. King testified that “Mr. Sealey

                                          17
              Case: 18-10565     Date Filed: 03/31/2020     Page: 18 of 62



is certainly capable of planning, engaging in goal-directed behavior, listening to

others and following their directions or giving directions to others” and that

“[t]here’s nothing that would indicate that he is . . . a follower all the time and lets

everybody lead him around by the nose.”

                                            b

      Some of the testimony and evidence at the state habeas hearing concerned

trial counsel’s failure to present Sealey’s nephew, Ronald Tutein, at sentencing.

Tutein testified that he didn’t have a conflict that would have kept him from

traveling to Georgia for Sealey’s sentencing. Although he had recently had knee

surgery, Tutein said that he was ready and willing to come testify on Sealey’s

behalf:

      Q[:] Do you recall ever having a conversation with the attorneys for
      Richard Sealey where you told them that you couldn’t come for a
      doctor’s appointment or for any other reason?

      A [Tutein:] No. I made it clear that whenever they needed me they
      can call me, I’ll be ready anytime. I believe I was still on leave for
      my knee, so there was no conflict with my job. I could leave as soon
      as they let me know.

      Q[:] And were you ready, willing and able to come?

      A [Tutein:] I was. I was already packed when they called.
      …

      Q[:] And would you have been willing to plead for his life?



                                           18
                Case: 18-10565       Date Filed: 03/31/2020        Page: 19 of 62



       A [Tutein:] Yes, definitely. 7

While he couldn’t remember all the details, Roberto testified as follows: “[T]hat

witness who I think was Tutein didn’t make it because maybe we didn’t have our

act together and [get] him the plane ticket early enough or he couldn’t really

commit, and la-dah-dah. It just, he wasn’t there.” Beall testified that the defense

“had planned on having live testimony, and at the very last minute that didn’t

happen.” Sealey also produced notes showing that Roberto’s office called Tutein

on Tuesday, August 27—the day Sealey was sentenced. The notes stated:

“prosecution ended one day early, not enough material to fill entire day, plane

ticket bought, may come but . . . cannot testify as it will be too late.”

       As to the substance of Tutein’s habeas testimony, he said that Sealey’s voice

was “loud and always laughing” and that Sealey once gave him advice not to fight

with another person. Tutein related similar information in an affidavit submitted to

the state habeas court. In that affidavit, Tutein also stated that Sealey would take

him and his brother to play ball at the park, that Sealey tried “to discourage [him]

and Kareem [Dennis] from going down the same path that he did,” and that to him,

Sealey “was not a violent or aggressive person.”




7
  Tutein also stated in an affidavit that if Sealey’s lawyers said that Tutein couldn’t make it to
testify because he had a follow-up appointment, “that is not true” and that he “would have been
there no matter what.”

                                                19
             Case: 18-10565     Date Filed: 03/31/2020    Page: 20 of 62



                                          c

      Other witnesses testified about Sealey’s family life, background, and future

dangerousness. Sealey presented James Aiken as an expert on the Virgin Islands

prison system. Aiken testified about the conditions that Sealey had likely faced

while incarcerated as a juvenile in Anna’s Hope and Golden Grove prisons:

“Inmates were in control of other inmates,” such that “[i]f you didn’t fight, if you

didn’t act crazy, if you didn’t inflict more violence on people, that violence will

come to you.” Aiken said that the Virgin Islands prison system was

“dysfunctional” and that inmates “were inflicting physical as well as emotional

violence against other inmates,” including “sexual misconduct.” Because “the

political system turned their backs to this,” he continued, “inmates had to fend for

themselves.” Although he admitted that there were no records of Sealey being

abused in prison, he stated that it wasn’t uncommon for abuse or allegations of

abuse to go unrecorded. Aiken also testified as to Sealey’s future dangerousness,

stating that Sealey “could be adequately managed in a proper security level for the

remainder of his life without causing undue risk of harm to staff and the inmates.”

      Sealey presented affidavit testimony from other witnesses, including his

family members, elementary school teacher, baseball coach, and childhood friends.

Many hadn’t seen or spoken to Sealey for several years but recalled some details

about Sealey’s childhood. They testified that Sealey’s mother and father didn’t

                                          20
              Case: 18-10565     Date Filed: 03/31/2020    Page: 21 of 62



actively parent him and that he was spoiled, that he struggled in school and had a

stutter, and that he was a good athlete and popular. The affidavits also mentioned

that Sealey had moved to New York with his mother as a pre-teen and had later

returned to the Virgin Islands to live with his father, where he was given a BMW

and left unsupervised. Several affiants recalled Sealey going to prison for a

robbery and shooting that occurred in St. Croix.

                                           d

      Finally, Sealey presented the testimony of several jurors from his trial. One

juror, Monique Sheffield, testified in an affidavit that “[e]ven after all this time and

even with the crime being so terrible I am on the fence about my decision for the

death penalty.” She also stated that

      some members of the jury, me included, were waiting for the defense
      to give us some reason not to give Richard Sealey the death penalty. I
      was surprised they didn’t get just one relative, or a friend, or
      somebody, to get up and say, this person is somebody I care about,
      please don’t kill him. I was waiting for somebody to say that and it
      would have made a difference to me.

Sheffield and other jurors also testified, as relevant here, that they would have

considered information about Sealey’s background—such as Sealey’s mental

health and experiences in prison—had it been presented at sentencing.

                                           2

      After considering all the testimony and evidence, the state habeas court

denied Sealey’s petition. With respect to Sealey’s ineffective-assistance claim, the
                                           21
              Case: 18-10565     Date Filed: 03/31/2020    Page: 22 of 62



court held that Sealey could not show both (1) that trial counsel were deficient in

their investigation and presentation of mitigating evidence and (2) that any errors

would have changed the outcome of Sealey’s trial. On Sealey’s contention that the

verdict and sentence were unconstitutional and in violation of Georgia statutes, the

court denied the claim on the merits and, in the alternative, held that it was

procedurally defaulted because Sealey failed to raise it at trial or on direct appeal.

The court determined that the other claims that Sealey has presented here—that the

trial court erred in denying his motion for a continuance and that he was denied the

right to represent himself under Faretta—were procedurally defaulted.

      Sealey filed a certificate of probable cause in the Georgia Supreme Court,

which summarily denied review. The United States Supreme Court then denied

Sealey’s petition for a writ of certiorari. Sealey v. Chatman, 571 U.S. 1134 (2014).

                                           B

      Sealey next filed a petition for a writ of habeas corpus in federal court

pursuant to 28 U.S.C. § 2254, which the district court denied. Sealey v. Chatman,

No. 1:14-CV-0285-WBH, 2017 WL 11477455, at *39 (N.D. Ga. Nov. 9, 2017).

Although the district court acknowledged that “at least at first blush,” it “had grave

concerns regarding the paucity of the case that trial counsel presented in

mitigation,” it ultimately denied Sealey’s ineffective-assistance claims on the

merits. Id. at *7. With respect to Sealey’s argument that he was denied due

                                          22
              Case: 18-10565     Date Filed: 03/31/2020    Page: 23 of 62



process and a fair trial when the state trial court denied his motion for a

continuance, the district court held that this claim was procedurally defaulted and

that Sealey hadn’t shown cause and prejudice to overcome the default. Id. at *21.

On Sealey’s claims that the verdict was unconstitutionally arbitrary and that his

right to self-representation was violated, the district court dismissed them as

procedurally defaulted and, in the alternative, denied them on the merits. Id. at

*20–23.

      Sealey sought a certificate of appealability from the district court, which it

granted on three issues: (1) whether Sealey’s trial counsel rendered ineffective

assistance by failing to investigate and present mitigating evidence at sentencing;

(2) whether the verdict was unconstitutionally arbitrary; and (3) whether Sealey

was denied his right to represent himself under Faretta. Sealey asked this Court to

expand the COA to include several additional claims. We initially denied Sealey’s

request but later granted his motion for reconsideration and expanded the COA to

include his claim challenging the trial court’s denial of the continuance during

sentencing.

                                          III

      “We review de novo the denial of a petition for a writ of habeas corpus.”

Morrow v. Warden, 886 F.3d 1138, 1146 (11th Cir. 2018) (quotation omitted). But

the Antiterrorism and Effective Death Penalty Act of 1996 prescribes a deferential

                                          23
                Case: 18-10565   Date Filed: 03/31/2020   Page: 24 of 62



framework for evaluating issues previously decided in state court. Raulerson v.

Warden, 928 F.3d 987, 995 (11th Cir. 2019). Under AEDPA, a federal court may

not grant habeas relief on claims that were “adjudicated on the merits in [s]tate

court” unless the state court’s decision (1) “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the [s]tate court

proceeding.” 28 U.S.C. § 2254(d). The state court’s factual determinations are

presumed correct, absent clear and convincing evidence to the contrary. Id.

§ 2254(e)(1).

      At issue here, primarily, is AEDPA’s unreasonable-application-of-federal-

law provision. The key word is “unreasonable,” which is more than simply

incorrect. See Harrington v. Richter, 562 U.S. 86, 101 (2011); Williams v. Taylor,

529 U.S. 362, 410–11 (2000). “[A] state court’s application of federal law is

unreasonable only if no fairminded jurist could agree with the state court’s

determination or conclusion.” Raulerson, 928 F.3d at 995–96 (quotation omitted).

This is “a difficult to meet and highly deferential standard . . . , which demands

that state-court decisions be given the benefit of the doubt.” Id. at 996 (quoting

Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). We review “the last state-court

adjudication on the merits.” Greene v. Fisher, 565 U.S. 34, 40 (2011). Because

                                          24
             Case: 18-10565      Date Filed: 03/31/2020    Page: 25 of 62



here the Georgia Supreme Court summarily denied Sealey’s certificate for

probable cause, we review the state trial court’s habeas decision. See Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018); see also Raulerson, 928 F.3d at 996 (“[W]e

‘“look through” the unexplained decision’ of the Supreme Court of Georgia to

review the superior court’s decision as if it were the last state-court adjudication on

the merits.” (quoting Wilson, 138 S. Ct. at 1192)).

                                          IV

      Sealey’s appeal focuses primarily on whether the state habeas court’s

rejection of his ineffective-assistance claim constituted an unreasonable application

of federal law under § 2254(d). The relevant federal law is the Supreme Court’s

decision in Strickland v. Washington, 466 U.S. 668 (1984). See Premo v. Moore,

562 U.S. 115, 121 (2011) (“The applicable federal law [for AEDPA purposes]

consists of the rules for determining when a criminal defendant has received

inadequate representation as defined in Strickland.”). To prove ineffective

assistance under Strickland, a defendant must show both (1) deficient performance

of counsel and (2) resulting prejudice. 466 U.S. at 687.

      When considering the deficiency prong, courts must “indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Id. at 689. As relevant to “counsel’s duty to

investigate”—a duty at issue in this case—“strategic choices made after less than

                                          25
              Case: 18-10565     Date Filed: 03/31/2020    Page: 26 of 62



complete investigation are reasonable precisely to the extent that reasonable

professional judgments support the limitations on investigation.” Id. at 690–91.

While “[c]ounsel representing a capital defendant must conduct an adequate

background investigation,” we have held that “it need not be exhaustive.”

Raulerson, 928 F.3d at 997.

      To prove prejudice, “[t]he defendant must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome,” id.; accord Evans v. Sec’y, Dep’t of Corr., 703 F.3d 1316, 1326 (11th

Cir. 2013) (en banc), which is a lesser showing than a preponderance of the

evidence, see Williams, 529 U.S. at 405–06. At the same time, “[i]t is not enough

for the defendant to show that the errors had some conceivable effect on the

outcome of the proceeding” because “[v]irtually every act or omission of counsel

would meet that test.” Strickland, 466 U.S. at 693. In a capital case, the prejudice

inquiry asks “whether there is a reasonable probability that, absent the errors, the

sentencer . . . would have concluded that the balance of aggravating and mitigating

circumstances did not warrant death.” Johnson v. Sec’y, Dep’t of Corr., 643 F.3d

907, 935 (11th Cir. 2011) (alteration in original) (quoting Strickland, 466 U.S. at

695). An ineffective-assistance claim can be decided on either the deficiency or

                                          26
             Case: 18-10565     Date Filed: 03/31/2020    Page: 27 of 62



prejudice prong. Strickland, 466 U.S. at 697 (“If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice, which we

expect will often be so, that course should be followed.”).

      While the Strickland standard is itself hard to meet, “[e]stablishing that a

state court’s application of Strickland was unreasonable under § 2254(d) is all the

more difficult.” Richter, 562 U.S. at 105. “The Strickland standard is a general

one, so the range of reasonable applications is substantial.” Id. This means that

“[s]o long as fairminded jurists could disagree about whether the state court’s

denial of the claim was inconsistent with an earlier Supreme Court decision,

federal habeas relief must be denied.” Johnson, 643 F.3d at 910.

      Sealey asserts that his trial counsel—Beall and Roberto—rendered

ineffective assistance at sentencing by failing to do four things: (A) discover and

present evidence of brain damage and borderline intellectual functioning; (B)

ensure that the sole mitigation witness, Ronald Tutein, was available to testify; (C)

discover and present evidence of Sealey’s background; and (D) present the results

of Sherry Tubner’s polygraph. Sealey also contends that (E) he was prejudiced by

the cumulative effect of counsel’s errors. We examine each contention in turn.

                                          A

        We first address Sealey’s argument that trial counsel failed to discover and

present mitigating mental-health evidence. The state habeas court determined that

                                          27
              Case: 18-10565     Date Filed: 03/31/2020    Page: 28 of 62



Sealey’s lawyers’ decision “not to pursue” mental-health evidence “was based

upon a thorough and reasonable investigation” and “was not deficient.” It further

held that the lawyers “were not ineffective for not presenting [Sealey’s] newly

acquired mental health diagnoses” because there was “no reasonable probability

that [Sealey’s] trial would have had a different outcome given [its] unreliability.”

The court also concluded that at least some of Dr. Puente’s test results were

“unreliable” and found that his diagnoses were “the product of errant analysis.”

                                           1

        Sealey contends that the state court’s decision is both an unreasonable

determination of the facts and an unreasonable application of Supreme Court

precedent. On the facts, Sealey argues that the record doesn’t support the state

court’s findings that Dr. Puente’s results were “unreliable” or that his analysis was

“errant” because multiple rounds of IQ testing all showed that Sealey was

operating in the borderline range. Although the court took issue with the way that

Dr. Puente administered the testing and his findings, Sealey argues that Dr. Puente

is one of the test’s developers, and that, as a neuropsychologist, he is more

qualified than the state’s expert, a forensic psychologist.

        On the law, Sealey argues that, given the clear signs that he had mental-

health issues, trial counsel’s failure to further investigate and present evidence of

these issues constituted deficient performance. According to Sealey, once Dr.

                                          28
             Case: 18-10565     Date Filed: 03/31/2020   Page: 29 of 62



Farrar’s preliminary investigation revealed that there was something “very, very

wrong” with Sealey and that he likely “suffered from some kind of delusional,

paranoid kind of disorder, perhaps even a psychoses, and that certainly a

neurological kind of process, an organic brain problem needed to be evaluated”—

an assessment that caused Beall to request funding for a full mental-health

evaluation—counsel should have followed up. In addition to Dr. Farrar’s initial

opinion, Sealey contends that counsel knew from different members of his family

that he had a complicated birth and behavioral problems, and that “Sealey men”

struggled with mental illness. Sealey also points to Roberto’s testimony during the

state habeas proceedings that “Richard is not right,” “not normal,” and that he

“[d]amn straight” had mental issues. And even if (as the state habeas court

decided) counsel chose not to investigate Sealey’s mental health because they did

not personally think that he suffered from mental illness, Sealey asserts that they

weren’t excused from procuring an evaluation, which they needed to make an

informed decision.

                                          2

        On the record before us, we find counsel’s failure to further investigate

Sealey’s mental health deeply troubling. Beall and Roberto were put on notice by

Dr. Farrar that something was “very, very wrong” with Sealey, that Sealey

“suffered from some kind of delusional, paranoid kind of disorder, perhaps even a

                                         29
              Case: 18-10565     Date Filed: 03/31/2020    Page: 30 of 62



psychoses,” and “that certainly a neurological kind of process, an organic brain

problem needed to be evaluated.” Counsel also heard from Sealey’s family that

“Sealey men” suffered from mental-health issues, and Roberto himself

acknowledged that Sealey was “not right” and “not normal.” Dr. Farrar’s

comment, in particular, seemed to have made an impression on counsel, as it led

Beall to request funds from the court for further evaluation. Even armed with all

of this information though, counsel simply didn’t follow through. We have

recognized that “[i]n the context of penalty-phase mitigation in capital cases . . . it

is unreasonable not to investigate further when counsel has information available

to him that suggests additional mitigating evidence—such as mental

illness . . . may be available.” Jones v. Sec’y, Fla. Dep’t. of Corr., 834 F.3d 1299,

1312 (11th Cir. 2016). Having said that, we needn’t decide here whether counsel’s

performance was constitutionally deficient because we hold Sealey was not

prejudiced by any deficiency on their part.

        In short, Sealey cannot prove that “absent the errors, the

sentencer . . . would have concluded that the balance of aggravating and mitigating

circumstances did not warrant death.” Johnson, 643 F.3d at 935 (alteration in

original) (quotation omitted). Dr. Puente testified that Sealey suffered from

“organic brain syndrome and borderline mental retardation or intellectual

functions,” and that Sealey had a “highly impaired paradigm” and “could be easily

                                           30
             Case: 18-10565     Date Filed: 03/31/2020    Page: 31 of 62



swayed.” Had these findings been presented in mitigation, the state surely would

have presented Dr. King (or another expert) to rebut Dr. Puente’s testing and

conclusions. Dr. King testified during the state habeas proceedings that Dr. Puente

did “not administer[] the [WAIS] test properly” and that, in any event, most of Dr.

Puente’s results were “consistent” with his own and “indicate[d] normal

functioning.” The state habeas court seemingly credited Dr. King’s testimony over

Dr. Puente’s when it found that the results of at least some of Dr. Puente’s tests

were “unreliable” and stated that Dr. Puente’s diagnoses were not “supported by

the record and [were] the product of errant analysis.” While Sealey claims that the

state habeas court’s determination of the facts in this regard was unreasonable, he

hasn’t come forward with clear and convincing evidence to rebut the presumption

of correctness we must give to the state court’s findings under § 2254(e)(1). See

Ponticelli v. Sec’y, Fla. Dep’t of Corr., 690 F.3d 1271, 1292 (11th Cir. 2012)

(“Our review of findings of fact by the state court is even more deferential than

under a clearly erroneous standard of review.” (quotation omitted)).

        The state court’s decision was reasonable, especially considering that

Sealey’s mental-health evidence—at least some of which was weakened by

testimony from the state’s expert—isn’t nearly as compelling as mitigating

evidence in cases where the Supreme Court has held that habeas relief was

warranted. Take, for example, Porter v. McCollum, where the Court held that a

                                          31
             Case: 18-10565     Date Filed: 03/31/2020    Page: 32 of 62



petitioner was prejudiced by his counsel’s failure to present “(1) [his] heroic

military service in two of the most critical—and horrific—battles of the Korean

War, (2) his struggles to regain normality upon his return from war, (3) his

childhood history of physical abuse, and (4) his brain abnormality, difficulty

reading and writing, and limited schooling.” 558 U.S. 30, 41 (2009). When

contrasted with a case like Porter, the new mental-health evidence presented

here—of mild mental impairment—is insufficient to establish prejudice.

        While the new mental-health evidence is debatable, the aggravating

evidence presented against Sealey was powerful. The jury found Sealey guilty of a

brutal double murder, committed with an axe. In recommending the death

sentence, the jury found several aggravating circumstances to be present, including

that the murders involved torture of the victims. More specifically, Sealey tortured

Mrs. Tubner with a hot fireplace poker before murdering her, with the intention of

discovering where she and her husband hid their money. During the sentencing

phase, the state also presented evidence linking Sealey to another murder,

testimony from a woman who alleged that Sealey had raped her while putting a

gun to her temple, and several witnesses who described Sealey’s misconduct and

violence in prison. What the Supreme Court said in Strickland applies here as

well: “Given the overwhelming aggravating factors, there is no reasonable

probability that the omitted evidence would have changed the conclusion that the

                                          32
             Case: 18-10565     Date Filed: 03/31/2020   Page: 33 of 62



aggravating circumstances outweighed the mitigating circumstances and, hence,

the sentence imposed.” 466 U.S. at 700; see also Jones, 834 F.3d at 1315 (“In the

face of these powerful aggravators and the arguably limited mitigating value of

[the doctor’s] testimony, [the petitioner] has not come close to showing that the

[state court] acted unreasonably in finding no prejudice on account of counsel’s

deficient performance.”).

        The state habeas court’s conclusion that Sealey did not suffer prejudice

because of counsel’s failure to present mental-health evidence therefore was not an

unreasonable application of Strickland.

                                          B

      We next address Sealey’s argument that his trial counsel were ineffective in

failing to present Ronald Tutein—Sealey’s nephew and the defense’s sole

mitigation witness—at sentencing. The state habeas court rejected this part of

Sealey’s claim on prejudice grounds, without deciding deficiency, holding that

Tutein’s testimony on habeas “was neither compelling nor mitigating for the

crimes . . . [Sealey] had committed and [that] there is no reasonable probability that

this testimony would have changed the outcome of [Sealey’s] trial.” We therefore

give § 2254(d) deference to the state court’s holding on prejudice, which—as we

will explain—likewise leads us to reject Sealey’s claim here.




                                          33
              Case: 18-10565     Date Filed: 03/31/2020    Page: 34 of 62



                                           1

      Sealey argues that counsel’s failure to present Tutein at sentencing was

“quintessential deficient attorney performance” and that “[r]easonable capital

defense counsel would have made certain that their witness arrived sufficiently in

advance of the proceedings.” As to prejudice, Sealey presented the following

testimony of a juror from his trial: “I was surprised they didn’t get just one relative,

or a friend, or somebody, to get up and say, this person is somebody I care about,

please don’t kill him. I was waiting for somebody to say that and it would have

made a difference to me.” Although the state court dismissed Tutein’s testimony

as “neither compelling nor mitigating for [Sealey’s] crimes,” Sealey contends that

he “need only show a reasonable probability that at least one juror may have been

swayed to exercise mercy,” not that the “unpresented evidence explains or lessens

the brutality of the crime.” Sealey asserts that Tutein would have appeared

credible to the jury—because he is a deputy marshal for the Superior Court of the

Virgin Islands—and that his testimony would have made a difference.

                                           2

      Even if counsel’s performance was deficient—an issue that we needn’t

decide—Sealey cannot prove that he was prejudiced at sentencing by counsel’s

failure to present Tutein. While prejudice can be proven if “there is a reasonable

probability that at least one juror would have struck a different balance,” see

                                          34
             Case: 18-10565     Date Filed: 03/31/2020   Page: 35 of 62



Wiggins v. Smith, 539 U.S. 510, 537 (2003), the state court reasonably concluded

that no juror would have been swayed by Tutein’s weak testimony. Although

Sealey put forward the affidavit of a juror from his trial suggesting that testimony

from his family would have made a difference, the assessment of prejudice does

“not depend on the idiosyncrasies of the particular decisionmaker.” Strickland,

466 U.S. at 695. Rather, the inquiry under Strickland is an objective one. Id.; see

also Williams v. Allen, 542 F.3d 1326, 1345 (11th Cir. 2008) (“The [Supreme]

Court made clear [in Strickland] that the assessment [of prejudice] should be based

on an objective standard that presumes a reasonable decisionmaker.”).

      When assessing prejudice under Strickland, courts “reweigh the evidence in

aggravation against the totality of available mitigating evidence,” Wiggins, 539

U.S. at 534, which appears to be exactly what the state habeas court did here. The

state court acknowledged that most of Tutein’s testimony was about Sealey’s

father, and the only testimony regarding Sealey was that “he was loud and always

laughing and once discouraged [Tutein] from fighting” and that Sealey was a

“good uncle” who was “always nice to [Tutein].” The court also considered

Roberto’s testimony that Tutein “was going to say a few kind words but there

wasn’t a lot of depth to” his testimony because Tutein hadn’t spent a significant

amount of time with Sealey. Against Tutein’s relatively thin testimony, the state

court weighed the “brutal torture and murder of Mr. and Mrs. Tubner,” and had

                                         35
             Case: 18-10565     Date Filed: 03/31/2020    Page: 36 of 62



before it the other aggravating evidence presented at sentencing—Sealey’s

implication in another murder, an allegation of rape, and Sealey’s misconduct and

violence in prison. See supra at 9–10, 32–33. Sealey cannot show that “no

fairminded jurist” would have done as the state habeas court did in denying his

claim. See Raulerson, 928 F.3d at 995–96 (quotation omitted); see also Morrow,

886 F.3d at 1152 (holding that the state court “reasonably concluded” that the

petitioner’s “new evidence would not have shifted ‘the balance of aggravating and

mitigating circumstances’” (quoting Strickland, 466 U.S. at 695)).

      Accordingly, the state court’s decision that Sealey suffered no prejudice as a

result of his counsel’s failure to present Tutein was not contrary to or an

unreasonable application of clearly established federal law.

                                          C

        Sealey next asserts that his counsel were ineffective in failing to discover

and present other evidence pertaining to his background. The state habeas court

detailed the steps that counsel took to investigate Sealey’s childhood—including

their trip to St. Croix—and concluded that counsel weren’t ineffective. The court

wasn’t persuaded by the additional affidavits produced on habeas from persons

who said that they would have testified on Sealey’s behalf. It noted that some

affidavit evidence was contradictory, and some was aggravating. The court further

stated that “none of the affiants state [that Sealey] was abused or mistreated nor do

                                          36
               Case: 18-10565        Date Filed: 03/31/2020        Page: 37 of 62



they state [that Sealey’s] needs of food, clothing, shelter or even love were

neglected.”

         The state court decided some parts of this challenge on Strickland’s

deficiency prong and others on both the deficiency and prejudice prongs. 8 Under

§ 2254(d), we defer only to determinations actually made by the state court and

otherwise conduct de novo review. See Rompilla v. Beard, 545 U.S. 374, 390

(2005) (reviewing the prejudice prong de novo because the state court didn’t reach

it). We conclude that we needn’t parse the state court’s sub-holdings because,

even under de novo review, Sealey has not shown that he was prejudiced by his

counsel’s failure to discover or present this background evidence.

                                                 1

       Sealey argues that, although the state habeas court recited the steps that

defense counsel took in investigating his background, it failed to acknowledge his

argument that counsel didn’t follow through by presenting the evidence at

sentencing or by obtaining additional witness testimony. He points out that no

matter how thorough counsel’s investigation was, there’s no disputing that it netted



8
  For example, the state habeas court decided both that counsel weren’t deficient in failing to
present the lay witness testimony acquired during the state habeas proceedings and that this
failure didn’t prejudice Sealey. But as to counsel’s gathering of background records, their
investigation of mitigating evidence in St. Croix, and their decision not to interview Sealey’s
mother, the state habeas court made no determination on prejudice, deciding the claims on
deficiency instead.

                                                37
              Case: 18-10565     Date Filed: 03/31/2020   Page: 38 of 62



just a few documents and photos, which were simply entered as exhibits and went

unexplained by defense counsel. Sealey asserts that counsel failed to gather and

present evidence about his life that a jury could find mitigating, such as his

difficult childbirth, his stutter, his “chaotic” move from the Virgin Islands to the

Bronx, and his incarceration in difficult prison conditions. Additionally, Sealey

contends that he has family, friends, and former teachers that would have testified

on his behalf had they been located and asked. To show that such evidence and

witnesses would have made a difference, Sealey again cites the testimony of jurors

who said that they were waiting for the defense to provide insight into Sealey’s life

and background.

                                           2

      When considering prejudice, the “issue is whether there is a reasonable

probability that, absent the errors, the sentencer . . . would have concluded that the

balance of aggravating and mitigating circumstances did not warrant death.”

Johnson, 643 F.3d at 935 (alteration in original) (quotation omitted). We conclude

that the background evidence presented during the state habeas proceedings

wouldn’t have tilted the aggravating-mitigating balance away from the death

penalty. On the contrary, and as the state habeas court acknowledged, much of the

evidence produced was contradictory and possibly even aggravating.




                                          38
              Case: 18-10565     Date Filed: 03/31/2020   Page: 39 of 62



      What little mitigating evidence could be gleaned in the affidavits wouldn’t

have altered the outcome at Sealey’s sentencing. It suggests, at most, that Sealey’s

childhood was “chaotic,” that his parents were unstable and emotionally absent,

that Sealey had a learning disability and stutter, that he was moved from St. Croix

to New York as a pre-teen, and that he was incarcerated as a juvenile in an adult

prison. This isn’t nearly as extreme as the troubled childhoods of petitioners in

other cases in which prejudice was found and relief was granted. In Wiggins v.

Smith, for example, the Supreme Court recognized that the mitigating evidence that

went unpresented was “powerful”:

      [The petitioner] experienced severe privation and abuse in the first six
      years of his life while in the custody of his alcoholic, absentee mother.
      He suffered physical torment, sexual molestation, and repeated rape
      during his subsequent years in foster care. The time [the petitioner]
      spent homeless, along with his diminished mental capacities, further
      augment his mitigation case.

539 U.S. at 534–35. The Supreme Court held that if this mitigating evidence had

been presented at the petitioner’s trial, “there [was] a reasonable probability that

[the jury] would have returned with a different sentence.” Id. at 536; see also

Williams, 529 U.S. at 395–96 (describing the petitioner’s childhood as

“nightmarish” because he suffered severe and repeated beatings, was committed to

the custody of social services, spent time in an abusive foster home, and failed to

advance beyond sixth grade).



                                          39
             Case: 18-10565       Date Filed: 03/31/2020   Page: 40 of 62



      Some of the evidence regarding Sealey’s background and childhood—even

the evidence that could be considered mitigating—is contradictory and therefore of

questionable reliability. For example, the affiants testified (1) that Sealey’s parents

were absent and that his father “ruled the[] house with fear,” but also that his

parents did not give him any boundaries and spoiled him; (2) that Sealey grew up

in a “pretty rough” neighborhood, but also that it was full of “middle class

families”; (3) that Sealey struggled in school and suffered from a stutter, but also

that he was a good athlete, popular, and intimidating; and (4) that Sealey was a

follower, but also that he was big for his age and stood up for other children.

      Further—and worse for Sealey’s prejudice argument—much of the evidence

presented in the affidavits could be considered aggravating. For example, the

affidavits state that, in St. Croix, Sealey often committed petty crime, especially

theft and vandalism, that he sold drugs, and that his father paid off the police so

that they would look the other way. An affidavit from Doris Walton—a friend of

Pauline Corbitt, Sealey’s half-sister—explains that Sealey blew through thousands

of dollars given to him by his family (through Walton, as the family’s contact in

Atlanta) and, at one point, came into her office unannounced, placed a bag of

marijuana on her desk (putting her job at risk), and laughed. Most seriously,

several witnesses testified about Sealey’s supposed participation in a robbery and

shooting in the Virgin Islands.

                                           40
                Case: 18-10565        Date Filed: 03/31/2020        Page: 41 of 62



         In conclusion, there isn’t a reasonable probability that Sealey’s sentence

would have been different if this background evidence was presented. See

Strickland, 466 U.S. at 694 (“A reasonable probability is a probability sufficient to

undermine confidence in the outcome.”). Even under de novo review, we conclude

that Sealey was not prejudiced.

                                                 D

         Sealey next argues that counsel were ineffective in failing to present the

results of Sherry Tubner’s polygraph test during the sentencing phase. Part of

defense counsel’s “residual doubt” strategy was to suggest that Sherry Tubner—

Mr. Tubner’s daughter—was responsible for the murders. The results of a

polygraph test indicated that Sherry had lied when asked whether she was involved

with the Tubners’ deaths. Defense counsel “tried 16 ways from Sunday” to get the

polygraph admitted during the guilt phase, but it was deemed inadmissible by the

state trial court. Counsel didn’t attempt to admit it during the sentencing phase,

which Sealey challenges as ineffective assistance.

         The state habeas court rejected Sealey’s argument for two reasons—one

legal and one factual. 9 As a legal matter, the court held that counsel didn’t perform



9
  The state habeas court also seemed to suggest that, in the alternative, this part of Sealey’s claim
was barred because the Georgia Supreme Court rejected it on direct appeal. But on Sealey’s
direct appeal, the Georgia Supreme Court reviewed only the exclusion of the polygraph results
during the guilt phase because, as Sealey argues, “trial counsel did not seek, and therefore the
trial court did not rule upon, their admissibility in the penalty phase.” See Sealey, 593 S.E.2d at
                                                 41
               Case: 18-10565       Date Filed: 03/31/2020      Page: 42 of 62



deficiently in not attempting to admit the polygraph evidence at sentencing

because, at the time of Sealey’s trial, “polygraph results were inadmissible during

the guilt/innocence phase and there was no precedent that allowed for their

admission during the sentencing phase.” The court cited Baxter v. Kemp—the

prevailing law at the time of Sealey’s trial—in which the Georgia Supreme Court

concluded that counsel weren’t ineffective for “failing to try to introduce

inadmissible polygraph evidence at the sentencing phase.” 391 S.E.2d 754, 756

n.4 (Ga. 1990), overruled by Height v. State, 604 S.E.2d 796, 798 (Ga. 2004).

Although the Georgia Supreme Court held—after Sealey’s trial—that polygraph

results could be admitted at sentencing, see Height, 604 S.E.2d at 798, the state

habeas court reasoned that Sealey’s lawyers weren’t required to predict

developments in the law.

         As a factual matter, the court also found that the polygraph was of

questionable reliability because the report of Sealey’s own expert, Walter Maddox,

stated that Sherry might not have actually been lying. Thus, the court held that the

evidence “would have, at the least been unreliable, and at the worst could have




339. Sealey’s claim here, which pertains to admission of the polygraph during the sentencing
phase, is thus properly before us.

                                              42
               Case: 18-10565       Date Filed: 03/31/2020       Page: 43 of 62



further inculpated [Sealey] as the person wielding the axe and destroyed any

reasonable doubt that may have existed from the guilt/innocence phase.” 10

                                               1

         Sealey challenges the state habeas court’s legal reason for rejecting the

claim, asserting that it was never the case that, under Georgia law, polygraph

results were per se inadmissible during the sentencing phase. Sealey contends that

counsel should have known that the rules of admissibility at sentencing are much

more generous than during the guilt phase. Because defense counsel’s sentencing

strategy was “residual doubt,” Sealey argues that the polygraph results were crucial

to suggest Sherry’s involvement. As to Maddox’s report, Sealey maintains that it

was privileged work product at the time of sentencing and that, accordingly, the

state couldn’t have used it against him.

                                               2

         The state habeas court’s determination that Sealey’s counsel weren’t

deficient was not an unreasonable application of Strickland. Legally, it seems to us

that a plausible reading of Baxter at the time of Sealey’s trial was that polygraph

evidence was indeed inadmissible at sentencing. After all, Baxter held that the


10
  Because the state court clearly held that Sealey’s counsel didn’t perform deficiently, we give
that holding deference under § 2254(d). The parties dispute whether the state court’s
determination that the polygraph would have been unreliable or possibly inculpatory if admitted
constitutes a holding on prejudice. We needn’t decide that here because, even under de novo
review, Sealey’s prejudice argument fails.

                                               43
              Case: 18-10565     Date Filed: 03/31/2020    Page: 44 of 62



lawyers in that case didn’t render ineffective assistance in “failing to try to

introduce inadmissible polygraph evidence at the sentencing phase.” 391 S.E.2d at

756 n.4 (emphasis added). Further, in Height—the case that overruled Baxter—the

Georgia Supreme Court held that “to the extent that Baxter v. Kemp or any other

case intimates that unstipulated polygraph results are per se inadmissible as

mitigation evidence, it is hereby overruled.” Height, 604 S.E.2d at 798 (citation

omitted). That shows that before Height it was, at the very least, reasonable to

interpret Baxter as precluding polygraph results during sentencing.

        Even supposing that defense counsel should have surmised that the

polygraph could be admitted at sentencing, that doesn’t mean that they were

deficient in failing to seek its admission. As a factual matter, knowing from the

Maddox report that the polygraph’s reliability was questionable, counsel could

have strategically chosen not to present it for fear that it would be attacked and—as

the state habeas court found—end up being more aggravating than mitigating. As

counsel must have been aware, while there was no evidence tying Sherry Tubner to

the crime scene, there was physical evidence implicating Sealey—including

eyewitness testimony, the victim’s gun and jewelry in Sealey’s motel room, and

the blood found in Sealey’s motel bathroom.

        Sealey’s argument also fails because he cannot prove prejudice. Even if

the state didn’t have access to the Maddox report, it could have challenged the

                                           44
                Case: 18-10565       Date Filed: 03/31/2020        Page: 45 of 62



reliability of the polygraph results in some other way or pointed to the physical

evidence tying Sealey to the crime. Sealey has not shown that “there is a

reasonable probability that . . . the result of the proceeding would have been

different” had the polygraph results been admitted. Strickland, 466 U.S. at 694.

         Thus, the state court’s determination that counsel didn’t perform

deficiently wasn’t an unreasonable application of Strickland. Moreover, Sealey

cannot show, even on de novo review, that he was prejudiced.

                                                 E

         The final aspect of Sealey’s ineffective-assistance claim is that the state

habeas court didn’t “weigh the cumulative prejudice flowing from each of

counsel’s errors and omissions in the sentencing phase.” Sealey contends that the

evidence that counsel failed to discover and present at sentencing—expert

testimony about his “brain impairment,” witnesses to speak about Sealey’s

background, and the polygraph results—taken together, would have changed the

vote of at least one juror. 11




11
   It’s unclear to us whether the state habeas court actually decided this claim. The court did
hold that one of Sealey’s claims—that “all claims combined resulted in an unfair trial and appeal,
in violation of [Sealey’s] constitutional rights”—failed to assert a state or federal constitutional
violation and was non-cognizable because no cumulative-error rule existed in Georgia. Neither
Sealey nor the state seem to address whether this part of the state court’s holding affects our
analysis. In any event, we take Sealey’s argument before us to be different—that, while the state
habeas court performed the aggravating-versus-mitigating balancing as to Sealey’s individual
ineffective-assistance claims, it didn’t consider all the potentially mitigating evidence together.

                                                45
              Case: 18-10565       Date Filed: 03/31/2020   Page: 46 of 62



        In Williams, the Supreme Court held that the state habeas court’s

“prejudice determination was unreasonable [under Strickland] insofar as it failed to

evaluate the totality of the available mitigation evidence—both that adduced at

trial, and the evidence adduced in the habeas proceeding in reweighing it against

the evidence in aggravation.” 529 U.S. at 397–98. The mitigation evidence that

the petitioner there presented, in total, “might well have influenced the jury’s

appraisal of his moral culpability.” Id. at 398. In sum, the state habeas court in

that case “failed to accord appropriate weight to the body of mitigation evidence

available to trial counsel.” Id.

      We conclude that we needn’t decide whether the state court unreasonably

applied Strickland by failing to balance the aggravating evidence against all

available mitigating evidence because Sealey’s argument would still fail under de

novo review. See Reese v. Sec’y, Fla. Dep’t of Corr., 675 F.3d 1277, 1290–91

(11th Cir. 2012) (explaining that “we are entitled to affirm the denial of habeas

relief” by considering a petitioner’s claim under a de novo lens); see also McGahee

v. Ala. Dep’t of Corr., 560 F.3d 1252, 1266 (11th Cir. 2009) (explaining that if “a

state court decision is an unreasonable application of federal law under 28 U.S.C.

§ 2254(d),” we perform “a de novo review of the record”). We cannot say “that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

                                            46
              Case: 18-10565     Date Filed: 03/31/2020    Page: 47 of 62



      The murders of Mr. and Mrs. Tubner were extremely brutal. Among other

aggravating circumstances, the jury found beyond a reasonable doubt that both

murders “involved the torture of the victims, depravity of mind, and the aggravated

battery of the victims.” Sealey, 593 S.E.2d at 336; see Ga. Code Ann. § 17-10-

30(7). Sealey used a fireplace poker to torture Mrs. Tubner and bludgeoned both

victims to death with an axe. The jury also had before it the rest of the state’s

aggravation case—allegations of another murder, an alleged rape, and misconduct

and violence in prison. See supra at 9–10, 32–33. Compared to the aggravated

nature of the case, the totality of mitigating evidence—both the sparse evidence

that counsel presented during sentencing and the weak, contradictory, and

potentially aggravating evidence produced on habeas—cannot lead us to conclude

that “the balance of aggravating and mitigating circumstances did not warrant

death.” Johnson, 643 F.3d at 935 (quoting Strickland, 466 U.S. at 695) (analyzing

the prejudice prong de novo).

                                       * * *

        In sum, Sealey has not shown that his trial counsel were constitutionally

ineffective under Strickland during the sentencing phase. We affirm the district

court’s denial of Sealey’s petition as to his ineffective-assistance claim.




                                          47
               Case: 18-10565       Date Filed: 03/31/2020      Page: 48 of 62



                                              V

         We next consider Sealey’s claims that the state habeas court and district

court held to be procedurally defaulted because Sealey didn’t raise them on direct

appeal: (1) that the trial court’s denial of a continuance at sentencing denied him

due process and a fair trial; (2) that the death sentence was unconstitutionally

arbitrary and in violation of Georgia’s sentencing scheme; and (3) that he was

denied his right to represent himself under Faretta v. California, 422 U.S. 806

(1975). 12 Sealey argues that he can overcome the procedural default of these

claims by showing his appellate counsel were ineffective in failing to raise them on

direct appeal. Before considering Sealey’s ineffective-assistance-of-appellate

counsel arguments, we’ll briefly summarize the exhaustion requirement and the

steps of our procedural-default analysis.

                                              A

         For a federal court to review a claim for habeas relief, a petitioner must

“first properly raise the federal constitutional claim in the state courts”—i.e.,

exhaust it. Ward v. Hall, 592 F.3d 1144, 1156 (11th Cir. 2010) (citing 28 U.S.C.

§ 2254(b)). As relevant to Sealey’s case, Georgia’s appeal process requires that a

petitioner seek a certificate of probable cause to appeal to the Georgia Supreme


12
  “We review de novo the determination of a district court that a habeas petitioner is
procedurally barred from raising a claim in federal court.” Henry v. Warden, Ga. Diagnostic
Prison, 750 F.3d 1226, 1230 (11th Cir. 2014).

                                              48
               Case: 18-10565        Date Filed: 03/31/2020       Page: 49 of 62



Court; claims not raised in an application for a certificate of probable cause are

considered unexhausted on subsequent federal habeas review. Hittson v. GDCP

Warden, 759 F.3d 1210, 1231 & n.22 (11th Cir. 2014); see also Pope v. Rich, 358

F.3d 852, 854 (11th Cir. 2004) (per curiam).

       Relatedly, federal courts are barred from reviewing a habeas petitioner’s

claim “if a state court rejected it on a state procedural ground.” Henry v. Warden,

Ga. Diagnostic Prison, 750 F.3d 1226, 1230 (11th Cir. 2014). Such a state-court

ruling precludes federal review of the underlying claim so long as it “rests upon

[an] ‘independent and adequate’ state ground.” 13 Judd v. Haley, 250 F.3d 1308,

1313 (11th Cir. 2001). We can consider a defaulted claim, however, if a petitioner

can show (1) “cause for the default” and (2) “actual prejudice resulting from the

alleged constitutional violation.” Ward, 592 F.3d at 1157 (citing Wainwright, 433

U.S. at 84–85). 14 A petitioner can establish “cause” by “identify[ing] ‘some

objective factor external to the defense’ that impeded his ability to raise the claim



13
  We review de novo whether a claim has been procedurally defaulted, as it “is a mixed question
of fact and law.” Harris v. Comm’r, Ala. Dep’t of Corr., 874 F.3d 682, 688 (11th Cir. 2017)
(quotation omitted). Sealey doesn’t seem to dispute that the state habeas court’s ruling—that his
claims were procedurally defaulted—“rests upon ‘adequate and independent’ state grounds.”
Ward, 592 F.3d at 1156 (quotation omitted); see also id. at 1176 (holding that “the state habeas
court’s procedural default ruling [applying Georgia’s procedural default rule barring habeas
review of claims not raised at trial or on direct appeal] rested on an adequate state law ground”).
We therefore proceed to consider Sealey’s argument that he has overcome the default.
14
   A petitioner can also overcome a procedural default by showing “a fundamental miscarriage of
justice,” Holladay v. Haley, 209 F.3d 1243, 1254 (11th Cir. 2000), but that exception isn’t at
issue here.

                                                49
               Case: 18-10565        Date Filed: 03/31/2020       Page: 50 of 62



in state court.” Henry, 750 F.3d at 1230 (quoting Murray v. Carrier, 477 U.S. 478,

488 (1986)). To establish “actual prejudice,” “a petitioner must demonstrate that

the errors at trial actually and substantially disadvantaged his defense so that he

was denied fundamental fairness.” Ward, 592 F.3d at 1157 (quotation omitted).

       A showing of ineffective assistance of appellate counsel in failing to raise a

claim on direct appeal can constitute “cause” so long as the ineffective assistance

“occur[red] during a stage when a petitioner had a constitutional right to counsel,”

Payne v. Allen, 539 F.3d 1297, 1314 (11th Cir. 2008), and the ineffective-

assistance claim itself is “both exhausted and not procedurally defaulted,” Ward,

592 F.3d at 1157 (citing Hill v. Jones, 81 F.3d 1015, 1031 (11th Cir. 1996)). No

one disputes that Sealey had a right to counsel during his state-court trial and direct

appeal. See Payne, 539 F.3d at 1314. We also conclude that Sealey properly

exhausted 15 his ineffective-assistance-of-appellate-counsel claim because the state




15
   The state contests whether Sealey exhausted his ineffective-assistance-of-appellate-counsel
claim. To properly exhaust an ineffective-assistance-of-appellate-counsel claim, Sealey must
have “assert[ed] this theory of relief and transparently present[ed] the state courts with the
specific acts or omissions of his lawyers that resulted in prejudice.” Kelley v. Sec’y for Dep’t of
Corr., 377 F.3d 1317, 1344 (11th Cir. 2004). Even though Sealey didn’t develop his ineffective-
assistance-of-appellate-counsel claim as well as he could have, we conclude that the claim is
exhausted because the state habeas court “had an opportunity to address [Sealey’s] claim[] in the
first instance when it rejected the merits of his [ineffective-assistance-of-appellate-counsel]
claim.” Holland v. Florida, 775 F.3d 1294, 1316 (11th Cir. 2014) (quotation omitted); see also
Sandstrom v. Butterworth, 738 F.2d 1200, 1206 (11th Cir. 1984) (“There is no better evidence of
exhaustion than a state court’s actual consideration of the relevant constitutional issue.”).

                                                50
               Case: 18-10565       Date Filed: 03/31/2020       Page: 51 of 62



court actually considered and denied it. 16

                                               B

         “[T]o determine cause and prejudice, we must ascertain whether [Sealey]

has shown ineffective appellate counsel in not timely raising” the procedurally

defaulted claims, and “to determine whether [Sealey] has shown ineffective

appellate counsel, we must determine whether [he] has shown underlying

meritorious . . . claims.” Id.; see also Brown v. United States, 720 F.3d 1316, 1335

(11th Cir. 2013) (holding that “because there is so little merit to the [defaulted]

claim, [the petitioner] cannot demonstrate that his appellate attorneys were

ineffective by failing to raise it on direct appeal”). As with any ineffective-

assistance claim, the Supreme Court’s decision in Strickland governs. Smith v.

Robbins, 528 U.S. 259, 285 (2000) (stating that Strickland applies to ineffective-

assistance-of-appellate-counsel claims); see also Edwards v. Carpenter, 529 U.S.

446, 451 (2000) (stating that, while “counsel’s ineffectiveness in failing properly to


16
   The state habeas court held that Sealey “failed to present any evidence” to support his
ineffective-assistance-of-appellate-counsel claim and that Beall spent a “considerable amount of
time, 207 hours, preparing” for Sealey’s motion for a new trial and direct appeal. Whether the
state court’s decision concerning the ineffective-assistance-of-appellate-counsel claim receives
deference under § 2254(d) within this procedural default analysis is an issue that has divided
courts. Compare Visciotti v. Martel, 862 F.3d 749, 768–69 (9th Cir. 2016) (noting the
disagreement among circuits and deciding to review the ineffective-assistance claim within the
procedural default context de novo), with Richardson v. Lemke, 745 F.3d 258, 273 (7th Cir.
2014) (“In our circuit, when we review a state court’s resolution of an ineffective assistance
claim in the cause-and-prejudice context, we apply the same deferential standard as we would
when reviewing the claim on its own merits.”). We needn’t address the conflict here because
even under de novo review, Sealey’s ineffective-assistance-of-appellate-counsel claim fails.

                                               51
              Case: 18-10565     Date Filed: 03/31/2020    Page: 52 of 62



preserve the claim for review in state court will suffice” as cause, “the assistance

must have been so ineffective as to violate the Federal Constitution”). We have

acknowledged that “[a]n attorney is not required under the Constitution or the

Strickland standards to raise every non-frivolous issue on appeal,” and that “there

can be no showing of actual prejudice from an appellate attorney’s failure to raise a

meritless claim.” Brown, 720 F.3d at 1335.

        To assess ineffectiveness, therefore, we proceed to the underlying merits

of Sealey’s procedurally defaulted claims. We conclude that these claims are

without merit and thus, Sealey’s counsel weren’t ineffective in failing to raise them

on direct appeal and he suffered no actual prejudice as a result. He therefore

cannot overcome the default.

                                           1

        Sealey argues that the trial court’s denial of a one-day continuance denied

him due process and a fair trial. Sealey contends that “[n]o reasonable attorney

would fail to challenge” the denial of the continuance—which he calls “perhaps

the most consequential erroneous ruling by the trial court”—on direct appeal.

        On the continuance claim’s underlying merits, Sealey argues that, although

trial courts have discretion to grant or deny continuances, the trial court’s denial of

a modest, one-day continuance deprived him of due process, a fair trial, and the

effective assistance of trial counsel. Sealey relies primarily on two cases: Morris v.

                                          52
              Case: 18-10565     Date Filed: 03/31/2020    Page: 53 of 62



Slappy, 461 U.S. 1, 11–12 (1983) (quotation omitted), for the proposition that “an

unreasoning and arbitrary insistence upon expeditiousness in the face of a

justifiable request for delay violates the right to the assistance of counsel”; and

Powell v. Collins, 332 F.3d 376, 396 (6th Cir. 2003), for the proposition that in

order to succeed on this type of claim, a habeas petitioner must show that the trial

court’s error in denying him a continuance deprived him of a fundamentally fair

trial in violation of due process, which resulted in actual prejudice. In Morris, the

Supreme Court rejected a habeas petitioner’s claim that the trial court abused its

discretion and violated the petitioner’s right to counsel by denying a continuance

that he had requested because his appointed counsel was substituted only six days

before trial. 461 U.S. at 3–4. The Supreme Court held that “broad discretion must

be granted trial courts on matters of continuances; only an unreasoning and

arbitrary insistence upon expeditiousness in the face of a justifiable request for

delay violates the right to the assistance of counsel.” Id. at 11–12 (quotation

omitted). And again, the Court ultimately found no Sixth Amendment violation.

Id. at 3.

       We conclude that Sealey cannot prove that his appellate counsel were

ineffective in failing to raise the continuance claim because it lacked merit. The

state trial court’s decision to deny the continuance in Sealey’s case cannot be

considered “unreasoning” or “arbitrary” under Morris because the court acted

                                          53
              Case: 18-10565     Date Filed: 03/31/2020   Page: 54 of 62



within its discretion to deny the continuance. See Van Poyck v. Fla. Dep’t of

Corr., 290 F.3d 1318, 1326 (11th Cir. 2002) (“The decision of whether to grant a

continuance is reserved to the sound discretion of the trial court.”). The court

engaged in a colloquy with Sealey’s lawyers in an effort to understand why Tutein

wasn’t available and stressed that they should have been prepared for their witness

to testify.

       Moreover, Sealey acknowledges that he “must also show that the denial [of

the continuance] resulted in actual prejudice.” Br. of Petitioner at 104–05 (citing

Powell, 332 F.3d at 396); see also Van Poyck, 290 F.3d at 1326 (“[T]o establish

that a denial of a continuance was reversible error, a defendant must show that the

denial caused specific substantial prejudice.” (quotation omitted)). Had the trial

court granted his request for a continuance to allow for Tutein’s arrival, Sealey

cannot show that Tutein’s testimony would have changed the outcome at

sentencing, given the weak nature of the testimony compared to the heinous nature

of the crimes and other aggravating circumstances. See supra at 34–36.

       Because Sealey wouldn’t have succeeded on his continuance claim had it

been raised on direct appeal, he cannot prove that his counsel were ineffective in

failing to raise it or that he suffered actual prejudice as a result. See Brown, 720

F.3d at 1335. Especially considering that “[j]udicial scrutiny of counsel’s

performance must be highly deferential,” Strickland, 466 U.S. at 689, Sealey’s

                                          54
              Case: 18-10565     Date Filed: 03/31/2020     Page: 55 of 62



counsel could have strategically decided not to raise this claim in order to focus on

others during his direct appeal. Accordingly, Sealey cannot overcome the

procedural default of this claim.

                                            2

        As for his next defaulted claim, Sealey argues that the death sentence was

arbitrary and constitutionally insufficient for essentially two reasons: (a) the

aggravating circumstances for the two murders were consolidated, in violation of

Georgia’s sentencing procedures and Gregg v. Georgia, 428 U.S. 153 (1976); and

(b) the state trial court found an aggravating circumstance necessary to impose the

death penalty, in violation of the Sixth Amendment and Ring v. Arizona, 536 U.S.

584 (2002).

        The state habeas court determined that Sealey’s claim was procedurally

defaulted because he didn’t raise it in his direct appeal and, alternatively, that it

was without merit. The court reasoned that Georgia’s capital-sentencing scheme

doesn’t require the jury to designate for which murder it is imposing the death

sentence and, in any event, that at least one aggravating circumstance was found

for each murder. Because the state court decided in the alternative to reject the

claim on the merits, we give that decision deference under § 2254(d). See

Raulerson, 928 F.3d at 1001 (holding that “a state court’s alternative holding is an




                                           55
              Case: 18-10565      Date Filed: 03/31/2020    Page: 56 of 62



adjudication on the merits” that is reviewed “under the deferential framework set

forth in section 2254(d)(1)”).

        As we will explain, because this claim is without merit, Sealey’s counsel’s

failure to raise it cannot constitute ineffective assistance.

                                            a

        First, according to Sealey, “the jury failed to determine the aggravating

factors for each count” and instead “improperly consolidated both determinations

and submitted to the trial judge one aggravating factor determination and one

sentence, as opposed to two separate determinations and two sentences, one for

each count.” This, Sealey contends, violates the Supreme Court’s decision in

Gregg because it doesn’t adhere to the capital-sentencing procedures that the

Supreme Court approved in that case—that Georgia juries must “identify at least

one statutory aggravating factor” for each crime before imposing the death penalty.

428 U.S. at 206.

        This also shows, Sealey argues, that the verdict is arbitrary because “it did

not adhere to the unanimity requirement under Georgia’s sentencing laws.”

Because the jury returned a single death sentence without specifying as to which

murder it applied, it is possible, Sealey theorizes, that some jurors intended to vote

for a death sentence in conjunction with the murder of Mrs. Tubner and others in

conjunction with the murder of Mr. Tubner, with no unanimity for either offense.

                                           56
                  Case: 18-10565       Date Filed: 03/31/2020       Page: 57 of 62



The state trial court then “compounded the jury’s error,” Sealey argues, by

imposing a single death sentence based on “Counts I and II of the indictment”—

i.e., the murder charges.

            Contrary to Sealey’s assertion, the jury’s findings as to aggravating

circumstances distinguished between the two murders. Sealey acknowledges that

“the trial court charged the jury to deliberate on two sentences for two murder

crimes.” While the sentencing verdict form only asked the jury to mark whether or

not aggravating circumstances existed, and further, which penalty it chose, another

form given to the jury—titled “Findings of Jury as to Alleged Statutory

Aggravating Circumstances”—clearly asked the jury to mark whether it found

each aggravating circumstance, as to each murder, beyond a reasonable doubt.

After the jury rendered its verdict, the judge read aloud the jury’s findings on the

statutory aggravating circumstances, specifying to which murder each applied. 17

The jury therefore clearly weighed the aggravating circumstances for each murder

separately.

            Sealey’s death sentence also complied with Georgia’s sentencing scheme.

The state habeas court acknowledged that, in Georgia, the finding of a single

statutory aggravating circumstance renders a defendant eligible for the death

penalty; whether to impose death lies with the jury. Ga. Code Ann. § 17-10-30(c).


17
     The court also polled the jurors and confirmed that each chose to impose the death penalty.

                                                  57
             Case: 18-10565     Date Filed: 03/31/2020   Page: 58 of 62



The jury found ten statutory aggravating factors—five pertained to Sealey’s

murder of Mr. Tubner and five pertained to his murder of Mrs. Tubner. Because

the jury found more than one aggravating factor for each murder, Sealey’s death

sentence doesn’t contravene § 17-10-30 or Gregg.

                                          b

      Second, Sealey asserts that the trial court’s decision—“that, when all the

relevant aggravating and mitigating factors are taken together, a death sentence is

the appropriate response to the murder of John Tubner or Fannie Tubner”—was an

unconstitutional factual finding under the Sixth Amendment, which prohibits a

sentencing judge (sitting without a jury) to find an aggravating circumstance

necessary to impose the death penalty. See Ring, 536 U.S. at 609.

        In Ring, the Supreme Court invalidated Arizona’s sentencing scheme,

which allowed a “trial judge, sitting alone, [to] determine[] the presence or absence

of the aggravating factors required by Arizona law for imposition of the death

penalty.” Id. at 588. The Court made clear in Ring that capital defendants “are

entitled to a jury determination of any fact on which the legislature conditions an

increase in their maximum punishment.” Id. at 589. Here, Sealey’s sentence

doesn’t run afoul of the Sixth Amendment or Ring. It was the jury—not the state

trial judge—that found the aggravating circumstances necessary to impose the

death penalty. The jurors were given a form on which aggravating circumstances

                                         58
              Case: 18-10565     Date Filed: 03/31/2020    Page: 59 of 62



were found beyond a reasonable doubt, as to each murder. The judge read this

form aloud and imposed a death sentence based on the jury’s findings, but it was

the jurors who determined that the aggravating circumstances existed.

        Because Sealey’s verdict-based claim would not have succeeded had it

been presented, Sealey cannot show that appellate counsel were ineffective in

failing to raise it or that he suffered actual prejudice as a result. He therefore

cannot overcome the procedural default.

                                              3

        In his final procedurally defaulted claim, Sealey argues that he was denied

the right to represent himself at trial under Faretta v. California, 422 U.S. 806

(1975). Sealey contends that the trial court’s repeated admonitions and reluctance

to allow him to proceed without counsel, combined with the court’s “refusal to

appoint stand-by counsel other than Beall and Roberto,” caused an “involuntary”

waiver of his right to self-representation.

        In Faretta, the Supreme Court recognized a “right of self-representation”

grounded in the Sixth Amendment right to counsel. Id. at 818. When a defendant

“insists that he wants to conduct his own defense,” a state may not

“constitutionally hale a person into its criminal courts and there force a lawyer

upon him.” Id. at 807. Because a defendant choosing to represent himself

“relinquishes, as a purely factual matter, many of the traditional benefits associated

                                           59
              Case: 18-10565     Date Filed: 03/31/2020    Page: 60 of 62



with the right to counsel,” a defendant “must knowingly and intelligently” choose

that course. Id. at 835 (quotation omitted). “Although a defendant need not

himself have the skill and experience of a lawyer in order competently and

intelligently to choose self-representation, he should be made aware of the dangers

and disadvantages of self-representation, so that the record will establish that ‘he

knows what he is doing and his choice is made with eyes open.’” Id. (quoting

Adams v. United States ex rel. McCann, 317 U.S. 269, 279 (1942)).

        Sealey’s Faretta claim lacks merit and, accordingly, appellate counsel

weren’t ineffective in failing to raise it on direct appeal. True, Sealey asserted his

right to self-representation when he stated “I want to represent myself,” and

clarified, “with standby counsel.” But Sealey later changed his mind: Following

the district court’s explanation of the risks of self-representation, and after

conferencing with Beall and Roberto, Sealey unambiguously said that “[w]ithout

waiving my rights to a conflict, I’d like to proceed with these two attorneys [i.e.,

Beall and Roberto] as counsel,” and he later clarified that he wanted them to

represent him “as trial counsel,” not standby counsel. The state trial court’s

warnings were proper, considering that Faretta requires that a defendant be “made

aware of the dangers and disadvantages of self-representation.” And while the trial

judge warned Sealey that he would be at a “severe disadvantage” proceeding

without a lawyer and “strongly advise[d]” him not to represent himself, he also

                                           60
                Case: 18-10565        Date Filed: 03/31/2020        Page: 61 of 62



acknowledged that “I cannot force lawyers upon you” and “[t]he law says you have

the right to represent yourself.” 18

         Sealey cannot prove that his appellate counsel were ineffective in failing to

raise this claim on direct appeal or that he was actually prejudiced and thus, Sealey

cannot overcome the procedural default of this claim.

                                              * * *

         In sum, because his procedurally defaulted claims are not meritorious,

Sealey cannot prove that his appellate counsel rendered constitutionally ineffective

assistance in failing to raise them on direct appeal or that he suffered actual

prejudice. He thus cannot overcome the default. Accordingly, we affirm the

district court’s denial of Sealey’s petition as to his procedurally defaulted claims.

                                                 VI

       We conclude that the district court did not err in denying Sealey’s petition

for a writ of habeas corpus. The state habeas court’s denial of Sealey’s ineffective-

assistance-of-trial-counsel claim was not contrary to or an unreasonable application

of Strickland or based on an unreasonable determination of the facts. As to



18
   The trial judge went on to say: “I guess it’s sort of like I have the right to operate on my own
foot if I want to. You can do it. It might not be the smartest thing you’ve ever done in your
life . . . but you have the right to do that. I don’t think you should, but it’s your decision.”
Although the judge might have been forceful in suggesting that Sealey shouldn’t represent
himself, he plainly gave Sealey a choice. The judge’s warnings do not rise to the level of
rendering Sealey’s waiver “involuntary.”

                                                 61
              Case: 18-10565     Date Filed: 03/31/2020   Page: 62 of 62



Sealey’s procedurally defaulted claims, we conclude that he cannot show cause

and prejudice to justify his failure to raise the claims on direct appeal. We

therefore affirm the district court.

      AFFIRMED.




                                          62